Citation Nr: 1624031	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-06 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture.

2.  Entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for erectile dysfunction.

3.  Entitlement to an effective date earlier than January 8, 2004, for the grant of service connection for radiculopathy of the left lower extremity.

4.  Entitlement to an effective date earlier than January 8, 2004, for the grant of special monthly compensation for the loss of use of a creative organ.

5.  Entitlement to an effective date earlier than October 5, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).

6.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.

7.  Entitlement to a compensable initial disability rating for epididymitis.

8.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee.

9.  Entitlement to an initial disability rating in excess of 40 percent for degenerative changes of the lower back with new onset facet fracture.

10.  Entitlement to a compensable initial disability rating for erectile dysfunction.

11.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Detroit, Michigan.  The RO in Detroit, Michigan, has since assumed jurisdiction of these appeals and forwarded the Veteran's appeals to the Board.  

The Veteran testified at a Travel Board hearing in August 2010 before the undersigned Acting Veterans Law Judge, as well as at a Board videoconference hearing in October 2015 before an undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  During the October 2015 videoconference hearing, the Veteran waived his right to have a third hearing before a Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Veteran provided testimony on the issues of entitlement to higher initial evaluations for service-connected disabilities at issue before only the Acting Veterans Law Judge who presided at the August 2010 Travel Board hearing, and not at the October 2015 videoconference hearing before a different Veterans Law Judge.  However, the Board will consider all issues on appeal in this single decision, signed including by both Veterans Law Judges, as such issues are inextricably intertwined with the issue on appeal of entitlement to an effective date earlier than October 5, 2004 for the award of a TDIU, which was the subject of both hearings.

These issues were previously before the Board in March 2011.  With respect to the claims decided herein, the Board's March 2011 remand instructed the RO to issue a statement of the case with respect to the earlier effective date issues, send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that is specific to his claim concerning whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, and to obtain and associate with the claims file all updated VA treatment records from the VA Medical Center in Battle Creek, Michigan, since July 2004.  A supplemental statement of the case was issued in November 2014, the Veteran was sent VCAA notice with regard to his new and material evidence claim in September 2014, and additional VA treatment records were associated with the claims file in November 2011 and September 2014.  Thus, the Board finds that there has been substantial compliance with the March 2011 remand instructions with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

The reopened claim of entitlement to service connection for a psychiatric disorder, the issue of entitlement to an earlier effective date for the grant of entitlement to a TDIU, and the issues of entitlement to higher initial ratings for epididymitis, degenerative arthritis of the left knee, degenerative changes of the lower back with new onset facet fracture, and radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for back pains, swollen testicles, and urinary infection were received by the RO in May 1970, less than one year after the Veteran's service separation on February 12, 1970; those claims were denied in an August 1970 rating decision, which the Veteran did not appeal, and the decision became final.  

2.  In May 1990, the Veteran requested that his claims of service connection for a lumbosacral spine condition, recurrent urinary tract infection, and epididymitis be reopened, and additional service treatment records showing in-service treatment in 1968 and 1969 for lower back ache as well as bilateral epididymitis and/or swollen testicles were submitted, but the claims were again denied on the merits.  

3.  The Veteran's service treatment records demonstrate in-service treatment for lower back ache as well as bilateral epididymitis and/or swollen testicles, and post-service records and opinion relate the Veteran's current degenerative changes of the lower back with new onset facet fracture to those in-service symptoms.  

4.  The Veteran's service treatment records demonstrate in-service treatment for lower back ache as well as bilateral epididymitis and/or swollen testicles, and post-service records and opinion relate the Veteran's erectile dysfunction to those in-service symptoms.  

5.  The Veteran's service treatment records demonstrate in-service treatment for lower back ache as well as bilateral epididymitis and/or swollen testicles, and post-service records and opinion relate the Veteran's current radiculopathy of the left lower extremity to those in-service symptoms.  

6.  The Veteran's claim of entitlement to service connection for a nervous condition was previously denied in June 1990 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

7.  Evidence received since the final June 1990 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.

8.  The Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis; he is already in receipt of the maximum level of SMC for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of February 13, 1970, for the grant of service connection for degenerative changes of the lower back with new onset facet fracture is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).  

2.  Entitlement to an effective date of February 13, 1970, for the grant of service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).  

3.  Entitlement to an effective date of February 13, 1970, for the grant of service connection for radiculopathy of the left lower extremity is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).  

4.  Entitlement to an effective date of February 13, 1970, for the grant of special monthly compensation for the loss of a creative organ is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).  

5.  The June 1990 rating decision which denied the Veteran's claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 1988), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  Evidence received since the final June 1990 rating decision is new and material; the criteria to reopen the claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 7105(c) (West 1988), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

7.  The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran's filing of a notice of disagreement as to the initial rating assigned for erectile dysfunction does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board further notes that adjudication of a claim for an earlier effective date from a grant of service connection is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA and/or promulgated to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2015).  This case also addresses whether a liberalizing law can afford an earlier effective date, but this question also pertains to the dates of receipt of certain documents by VA and/or promulgation of documents to the veteran.  Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate the Veteran's claim.

As the decision below is entirely favorable to the Veteran with respect to his earlier effective date claims, and reopens his claim of service connection for a psychiatric disorder, no further discussion of the duty to notify or assist the Veteran is required as to those claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 38 C.F.R. § 3.103(c)(2) (2015). 

With respect to the claim for a higher rating for erectile dysfunction, VA also satisfied the duty to assist the Veteran by gathering relevant records.  Here, the Veteran's service treatment records, service personnel records, and post-service VA and private outpatient treatment records have been obtained by the VA. 

The Veteran contends there are additional service treatment records.  VA has made numerous attempts to obtain identified in-service hospitalization records from June 1968 to December 1968.  In June 1970, VA contacted the United States Army Hospital in Okinawa, Japan, for the Veteran's in-service hospitalization records.  In August 1970, the VA received a negative response indicating that the requested records were not located.  At that time, VA conducted another exhaustive search for the records, but no additional records could be located.  

In February 2009, the VA again received a negative PIES response in regard to the clinical records.  Thus, VA has made exhaustive efforts to obtain these records, and in February 2009, VA made a Formal Finding on the Unavailability of the Clinical Records.  In February 2009, VA sent the Veteran a VCAA notice letter describing this finding and the alternative evidence that the Veteran could submit to substantiate his claim.  The Veteran did not submit any pertinent evidence in response to this VCAA notice letter.  

The Veteran has indicated that post-service he applied for disability benefits from the Social Security Administration (SSA).  In a December 2007 statement from the SSA, VA was informed that all medical records associated with the Veteran's claim for disability benefits were destroyed after the Veteran was denied disability benefits in 1979.  Nonetheless, VA has been able to obtain partial copies of the SSA's decision that denied the Veteran disability benefits.  

The Veteran was most recently provided a VA examination relevant to his erectile dysfunction in October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2014 VA examination is adequate because it provides the recent symptomatology of the erectile dysfunction.  Consequently, there is sufficient medical evidence of record to make a determination on that issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this case has been met and that the case will be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs asked the Veteran specific questions concerning the merits of the issues on appeal.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearings by an accredited representative.  Furthermore, the VLJs solicited information as to the existence of any outstanding evidence.  No relevant evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of either hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Moreover, the Veteran is represented by an attorney.  Therefore, no further notice to the Veteran or assistance to the Veteran with the development of evidence is required.

Earlier Effective Dates

The matters before the Board are whether an earlier effective date is warranted for the grant of service connection for degenerative changes of the lower back with new onset facet fracture, erectile dysfunction, and radiculopathy of the left lower extremity, as well as the grant of special monthly compensation for the loss of use of a creative organ.  Specifically, the Veteran seeks an effective date of February 13, 1970, the date following his separation from service.  

The record reflects that the Veteran served on active service from January 1968 to February 1970.  In May 1970, the Veteran filed a formal claim of entitlement to service connection for several disabilities, to include back pains, swollen testicles, and urinary infection.  The available service treatment records were negative for treatment or diagnosis of these conditions.  However, in its August 1970 rating decision, the RO noted that the service treatment records were incomplete, stating, "The Veteran's claim is being rated on incomplete medical treatment service records."  VA examination in July 1970 showed that the testicles were not enlarged; however, mild and chronic epididymitis as well as spina bifida involving S-1were diagnosed.  

In an August 1970 rating decision, the RO denied the Veteran's claims for epididymitis, a back condition, and urinary infection.  The Veteran was notified of this decision and did not appeal.  Thus, the decision became final.  

On June 25, 1981, the Veteran filed a request to reopen the previously denied claims for service connection for a back disorder and for "burning sensation on urination[,] testicles became swollen and associated with a urethral discharge of whitish pink material."  In a November 1981 rating decision, it was determined by the RO that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a chronic urinary infection.  The RO did not address any other claim, to include epididymitis.  A statement of the case discussing urethritis was issued in January 1982 and a supplemental statement of the case addressing that claim as well as service connection for a back disorder was issued in December 1982.  The Board denied those claims upon decision in December 1983.  

The Veteran next submitted correspondence dated in May 1990, wherein, in pertinent part, he requested reopening of his claims of service connection for a lumbosacral spine condition, recurrent urinary tract infection, and epididymitis.  Additional service treatment records were submitted that same month.  The service treatment records submitted at that time include clinical records not previously available to VA which show that the Veteran was treated for lower back ache as well as bilateral epididymitis and/or swollen testicles in 1968 and 1969.  In a May 1990 rating decision, the RO apparently reopened the claims of entitlement to service connection for epididymitis and back pain, but then denied them on the merits on the bases that disabilities were not found upon current examination.  The RO decision did not mention the recently-added service treatment records showing in-service treatment for back pain and epididymitis.  The Veteran was notified of this decision and did not appeal.  

In January 2004, the Veteran again filed to reopen his claim of entitlement to service connection for a lower back condition.  He was provided with a VA spine examination in June 2004, at which time he was diagnosed as having worsening lower and mid-back pain attributed to arthritic changes in the thoracic and lumbar spines.  Significantly, the VA spine examiner also diagnosed the Veteran as having loss of feeling of the left peroneal tract of the left lower extremity as well as organic erectile dysfunction, both attributed to his low back disability (the examiner added that the Veteran's numerous urological conditions may have contributed to his erectile dysfunction as well).  Crucially, the VA examiner concluded that the Veteran's current low back disability was most likely related to the back pain experienced by the Veteran in service and proximal to his service, citing the low back pain noted in the service treatment records provided by the Veteran in May 1990.  

Based on the results of this examination, in an August 2004 rating decision, the RO granted entitlement to service connection for degenerative changes of the lower back with pain and erectile dysfunction.  The August 2004 rating decision also established entitlement to a special monthly compensation based on loss of use of a creative organ as a result of the June 2004 examination results.  Subsequent rating decisions granted separate evaluations for radiculopathy of the left lower extremity associated with degenerative changes of the low back as well as erectile dysfunction associated with degenerative changes of the low back.  

As discussed below, it is determined that an earlier effective date is warranted for the grant of service connection for degenerative changes of the lower back with new onset facet fracture, erectile dysfunction, and radiculopathy of the left lower extremity, as well as the grant of special monthly compensation for the loss of a creative organ, based on application of 38 C.F.R. § 3.156(c).  As such, the claims are considered to have been pending since the time of his original claim for service connection.  The Board's explanation follows.  

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (2015).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015); see also Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2015).  

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), and a substantive appeal (VA Form 9 or equivalent statement) within 60 days of the statement of the case or within the remainder of the one-year period following notification of the decision in question, that decision becomes final and binding on him based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.105, 20.200 (2012).  

In this case, the Veteran initially filed claims of entitlement to service connection for back pains, swollen testicles, and urinary infection in May 1970.  In an August 1970 rating decision, the RO denied these claims.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).  

In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c) (2015); Vigil v. Peake, 22 Vet. App 63 (2008).  The Board emphasizes that service treatment records were found and submitted after the initial denial of the claim which were pertinent to the ultimate grant of service connection.  The Veteran's service treatment records were incomplete at the time of the August 1970 denial, but additional service treatment records were subsequently received showing that he was, in fact, treated during service for lower back ache as well as bilateral epididymitis and/or swollen testicles in 1968 and 1969.  Moreover, post-service treatment records showed continued residuals of these conditions, and the Veteran testified at his October 2015 Board videoconference hearing that he suffered from back pain and radicular pain since service.  

At the time the Veteran filed his petition to reopen his claim in May 1990, "[38 C.F.R.]§ 3.400(q)(2) govern[ed] the effective date of benefits awarded when VA reconsider[ed] a claim based on newly discovered service department records."  70 Fed. Reg. 35,388 (proposed June 20, 2005).  Read together, sections 3.156(c) and 3.400(q)(2) provide that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable "may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final under [38 C.F.R.] § 3.104."  Id; see also 71 Fed. Reg. 52,455, 52,455 (Sept. 6, 2006) ("[T]he purpose of this rule is to clarify long-standing VA rules . . . which authorize VA to award benefits retroactive to the date of a previously decided claim when newly discovered service department records are received."); Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011).  

In 2005, VA renumbered 38 C.F.R. § 3.400(q)(2) as 38 C.F.R. § 3.156(c)(3).  The new section provided that the effective date for an award based on 38 C.F.R. § 3.156(c)(1) is "the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim."  38 C.F.R. § 3.156(c)(3); see also 70 Fed. Reg. at 35,389; Mayhue, 24 Vet. App at 278.  Under both the older and amended regulations, "a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue, 24 Vet. App. at 279.  

In this case, service treatment records obtained after the August 1970 denial show that the Veteran was treated during service in 1968 and 1969 for lower back ache as well as bilateral epididymitis and/or swollen testicles.  In August 2004, the RO granted entitlement to service connection for degenerative changes of the lower back with pain and erectile dysfunction (which encompassed the disabilities of radiculopathy of the left lower extremity and erectile dysfunction, later evaluated separately), as well as a special monthly compensation based on loss of use of a creative organ, based on review of the service treatment records which were added to the record after the initial denial and upon VA examination in June 2004.  The June 2004 VA spine examination report which formed the basis of the RO's grant of service connection explicitly referenced the service treatment records submitted after the 1970 claim in its positive nexus opinion.  As such, the Board concludes that additional service treatment records submitted after the 1970 claim were the basis of the eventual grant of service connection for degenerative changes of the lower back with new onset facet fracture, erectile dysfunction, and radiculopathy of the left lower extremity, as well as the grant of special monthly compensation for the loss of a creative organ.  

Under 38 C.F.R. § 3.156(c)(3), "[a]n award made based all or in part" on newly discovered service department records shall be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  In this case, the RO granted service connection in part due to the service treatment records showing in-service treatment for lower back aches.  The Veteran filed his original claim on May 1, 1970.  He separated from service on February 12, 1970.  The effective date for direct service connection for a claim filed within one year of separation from service is the day following separation from active service or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2015).  Therefore, the proper effective date for the grant of service connection for degenerative changes of the lower back with new onset facet fracture, erectile dysfunction, and radiculopathy of the left lower extremity, as well as the grant of special monthly compensation for the loss of a creative organ, is February 13, 1970, the date following the Veteran's separation from service.  38 C.F.R. §§ 3.156(c)(3), 3.400(b)(2) (2015).  

New and Material Evidence to Reopen a Claim of Service Connection for a Psychiatric Disorder

The Veteran also seeks to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Here, service connection for a nervous condition was initially denied in a June 1990 rating decision on the basis that a nervous condition was not shown to have been incurred in or aggravated during active duty service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 1990 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1988), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Since the last final denial of the Veteran's claim in June 1990, he has been granted entitlement to service connection for degenerative changes of the lower back with new onset facet fracture, epididymitis, degenerative arthritis of the left knee, and radiculopathy of the left lower extremity.  Significantly, the Veteran and his attorney have suggested that his current psychiatric symptomatology was either caused or aggravated by the constant physical pain associated with his service-connected disabilities.   This evidence is new, in that it was not previously of record at the time of the June 1990 rating decision.  Furthermore, this evidence is material because it presents an alternative theory of entitlement.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened and further addressed in the Remand section below.  


Increased Rating for Erectile Dysfunction

The Veteran also seeks entitlement to a compensable initial rating for his service-connected erectile dysfunction.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As discussed above, the Veteran's erectile dysfunction is associated with his service-connected degenerative changes of the lower back with new onset facet fracture.  His erectile function was originally grouped together with his service-connected back disorder and evaluated jointly as "degenerative changes of the lower back with pain and erectile dysfunction" with a 20 percent evaluation.  However, erectile dysfunction was subsequently listed separately and assigned a noncompensable rating.  

At his June 2004 VA spine examination, the examiner diagnosed the Veteran as having organic erectile dysfunction which was at least as likely as not related to his low back disorder.  The examiner added that the Veteran suffered from numerous urological conditions that may have contributed to his erectile dysfunction as well.  The examiner noted that the Veteran also reported a decrease in libido that began approximately 3 years prior, but opined that this was likely related to some other cause.  

An April 2007 VA examination noted that the Veteran had erectile dysfunction and that vaginal penetration was not possible.  However, his penis was normal on examination.  At that time, the Veteran indicated that his erectile function was caused by his medication for back pain.  

An October 2014 VA male reproductive system examination diagnosed the Veteran as having erectile dysfunction.  The examiner indicated that the Veteran's erectile dysfunction was secondary to his service-connected chronic back pain and epididymitis.  Subjectively, the Veteran reported experiencing slight pain with burning and itching of the left testicle at night before going to bed.  He further reported having sexual activity about approximately one month prior but was unable to sustain the erection, although he was able to penetrate and ejaculate.  Upon objective examination, his penis was normal.  The examiner clarified that, based on the Veteran's responses, he was still able to have some degree of sexual activity but cannot sustain as long as he would like.  The examiner concluded that there was no evidence to support a deterioration in the condition or total loss of a creative organ.

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, Diagnostic Codes 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  Here, the AOJ has rated the Veteran's erectile dysfunction under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b.

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.

As discussed above, the AOJ has separately awarded the maximum rating for special monthly compensation based upon loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.2.b (Entitlement to SMC Associated With ED).  A separate rating under Diagnostic Code 7522 may only be awarded for deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).  However, VBA has indicated that a compensable rating under DC 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id.

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14.  

As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under Diagnostic Code 7522.  Here, the medical evidence does not describe any deformity of the Veteran's penis.  

On review of the lay and medical evidence, the Board finds that the Veteran's erectile dysfunction is not manifested by penile deformity.  The VA examiners have clinically described the Veteran's penis as normal.  

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.  As noted above, his impotence has been compensated by an award of the maximum level of SMC for loss of use of a creative organ.  Therefore, the Veteran does not meet or nearly approximate the criteria for a separate compensable initial rating under Diagnostic Code 7522.  The benefit of the doubt rule, therefore, does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected erectile dysfunction is contemplated and reasonably described by the rating criteria.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's erectile dysfunction presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

Entitlement to an effective date of February 13, 1970, for the award of service connection for degenerative changes of the lower back with new onset facet fracture is granted.  

Entitlement to an effective date of February 13, 1970, for the award of service connection for erectile dysfunction is granted.  

Entitlement to an effective date of February 13, 1970, for the award of service connection for radiculopathy of the left lower extremity is granted.  

Entitlement to an effective date of February 13, 1970, for the award of special monthly compensation for the loss of a creative organ is granted.  

As new and material evidence has been submitted, the issue of entitlement to service connection for a psychiatric disorder is reopened and, to that extent, the appeal is granted.

Entitlement to a compensable initial disability rating for erectile dysfunction is denied.  


REMAND

The Veteran also seeks entitlement to service connection for a psychiatric disorder; entitlement to higher initial ratings for epididymitis, degenerative arthritis of the left knee, degenerative changes of the lower back with new onset facet fracture, and radiculopathy of the left lower extremity; and an earlier effective date for the grant of a TDIU.  However, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a psychiatric disorder, the Veteran has argued that he has current psychiatric symptomatology that was either caused by service or caused or aggravated by the chronic physical pain caused by his various service-connected disabilities.  To date, the Veteran has not been provided with a VA examination with respect to this disability.  In light of the above, a VA examination to assess the nature and probable etiology of any psychiatric disorders should be scheduled.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issue of entitlement to a higher rating for epididymitis, the Veteran was last provided with a VA examination relevant to this disability in October 2014.  At that time, the examiner indicated that there was no clinical evidence of recurrent epididymitis in the last year.  She explained that findings of chronic epididymitis included abscess of the scrotum, epididymo-orchitis, and rarely reduced fertility; however, the veteran did not evidence any of these complications, and clinical examination revealed symmetrical testicles at the time of the examination.  However, at his October 2015 Board videoconference hearing, the Veteran and his attorney testified that his service-connected epididymitis had increased in severity since the October 2014 VA examination.  Specifically, the Veteran explained that his epididymitis symptomatology was cyclical and that he was not experiencing symptomatology other than pain at the time of the October 2014 examination.  Accordingly, the Board finds that the October 2014 VA examination is insufficient to allow a proper evaluation of the current severity of the Veteran's service-connected epididymitis.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, an additional VA examination is required to determine the severity of the Veteran's epididymitis while it is active.  The unusual scheduling requirements for a new examination should not be insurmountable so long as sufficient deference is given to allow the examination to be scheduled at short notice. 

With respect to the issue of entitlement to a higher rating for degenerative arthritis of the left knee, the Veteran was last provided with a VA examination relevant to this disability in October 2014.  However, in November 2015, the Veteran submitted a Knee and Lower Leg Conditions Disability Benefits Questionnaire completed by his private chiropractor which indicated symptoms significantly more severe than indicated on the October 2014 VA examination report, to include decreased range of motion and flare-ups.  Given this evidence of worsening of left knee symptomatology, the Board finds a remand for a contemporaneous VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the issues of entitlement to a higher ratings for degenerative changes of the lower back with new onset facet fracture and radiculopathy of the left lower extremity, the Veteran was last provided with a VA examination relevant to these disabilities in October 2014.  However, in November 2015, the Veteran submitted a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire completed by his private chiropractor which indicated symptoms significantly more severe than indicated on the October 2014 VA examination report, to include decreased range of flexion and extension, daily flare-ups and instability, left leg weakness, and a diagnosis of spinal stenosis.  Given this evidence of worsening of lower back symptomatology and associated left lower extremity radiculopathy, the Board finds a remand for a contemporaneous VA examination is warranted.  Id.  

Finally, with respect to the claim of entitlement to an effective date earlier than October 5, 2004, for the grant of a TDIU, the Board notes that it appears to be intertwined with the other issues remanded herein.  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the nature and probable etiology of any current acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  

Upon review of the record, the examiner identify all diagnoses appropriate to the Veteran's psychiatric symptoms. 

The examiner is then asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed acquired psychiatric disability began in service, was caused by service, or is otherwise related to the Veteran's military service.

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any acquired psychiatric disability was either caused or aggravated beyond its natural progression by a service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

2.  Schedule the Veteran for VA knee examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to determine the current level of impairment and severity of the left knee degenerative arthritis.  The examiner is specifically asked to describe flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee degenerative joint disease, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner is asked to determine whether there is any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

A complete rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of the service-connected lower back disability.  The claims file should be furnished to the examiner(s) for his or her review.  

All necessary tests including range of motion testing should be completed.   When measuring the Veteran's ranges of motion during this VA examination, the examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The examiner should also address whether the service-connected disability of the lumbar spine is manifested by intervertebral disc syndrome (IVDS).  If so, the examiner should address whether there are associated incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician.  If there are such incapacitating episodes, provide the duration these incapacitating episodes last, in weeks, during a 12-month period.  If the IVDS is present in both spinal segments, determine if the effects in each spinal segment are clearly distinct, and if so, the number of weeks the incapacitating episodes during a 12-month period last for each spinal segment. 

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA peripheral nerves examination to determine the current severity of  his service-connected radiculopathy of the left lower extremity and any other associated neurological abnormalities.  The claims file should be furnished to the examiner(s) for his or her review.  Any and all indicated evaluations, studies and tests should be accomplished, and complaints and clinical manifestations should be reported in detail. 
 
The examiner is requested to offer an opinion as to whether the Veteran's radiculopathy of the left lower extremity more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  The examiner should also specify whether the Veteran has radiculopathy of the right lower extremity and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  The examiner should also address any other associated neurological abnormalities.  

A complete rationale for all opinions provided should be offered.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's epididymitis while it is active.  In this regard, sufficient deference should be given to allow the examination to be scheduled on short notice.  The Veteran must be requested to notify VA when the disability is active.  All manifestations must be reported in detail.  If a VA examination cannot be scheduled while the Veteran's epididymitis is active, explanation should be documented of record as to the reason such examination was not able to be performed while the condition was active.  In such instance, a routine VA examination to determine the nature and severity of the epididymitis should be conducted.  

6.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  Failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, then provide an additional supplemental statement of the case to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                     ___________________________
      TRESA M. SCHLECHT                                  ROBERT C. SCHARNBERGER
    Acting Veterans Law Judge                                          Veteans Law Judge
    Board of Veterans' Appeals                                     Board of Veterans' Appeals



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


